Citation Nr: 1804933	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability, to include atrial fibrillation.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 1970 to November 1972.  He has also reported serving in the Army and the California Army National Guard from November 1972 to April 1980, although, as discussed infra, the Agency of Original Jurisdiction (AOJ) is still in the process of verifying additional periods of active service, active duty for training (ACDUTRA), and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A timely Notice of Disagreement (NOD) was received in April 2015.  As directed in the September 2015 Board remand, a Statement of the Case (SOC) with respect to the issue of entitlement to service connection for atrial fibrillation was issued in April 2016.  A timely substantive appeal was received in April 2016.

The Board has recharacterized the issue to be remanded more broadly, as entitlement to service connection a heart disability, to include atrial fibrillation, in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The appellant is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that the issues referred to the AOJ in the September 2015 remand were denied in a September 2017 rating decision.  A Notice of Disagreement (NOD) was received in October 2017.  Normally, such issues would be remanded as a Statement of the Case has not been issued with respect to these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board will not take jurisdiction at this time as the AOJ is already taking action on the matter.

The Board observes that "heart condition" and "left knee disability" were also listed on such NOD.  However, neither was discussed in the September 2017 rating decision.  Rather, jurisdiction of the issue of entitlement to service connection for a left knee disorder is currently with the AOJ, which is in the process of completing the September 2015 remand directives with respect to such issue.  To the extent that "heart condition" refers to the claim of service connection for a heart disability, to include atrial fibrillation, such is discussed in the instant matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The directives in the September 2015 Board remand with respect to (1) verification of all of the appellant's periods of active duty, ACDUTRA, and IDT, and (2) association of any outstanding VA treatment records from May 2014 to the present, may have an impact on the instant claim of entitlement to service connection for a heart disability, to include atrial fibrillation.  

Thus, the issue of entitlement to service connection for a heart disability, to include atrial fibrillation, is inextricably intertwined with the issues of service connection for a left knee disorder, a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

The Board observes that a November 2017 Deferred Rating Decision denotes a Decision Review Officer's (DRO) second request for the preparation of a memorandum outlining the appellant's service in the Army and the California Army National Guard and specifying each period of active duty, ACDUTRA, and INACDUTA.  A January 2017 Deferred Rating Decision includes a third request for such.  From a review of the claims file, the AOJ is still in the process of completing the directive regarding verification of the appellant's periods of service.

The Board observes that VA treatment records have been associated with the claims file since the issuance of the April 2016 SOC.  When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), the claim must be remanded to the AOJ for review, unless this right is waived or the benefit may be fully allowed.  38 U.S.C. § 7105(e) provides that waiver of initial AOJ review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C. § 7105(e) (2012); VA Fast Letter 14-02 (May 2, 2014).  The Board notes that the evidence was not submitted but rather was created by VA.  Thus, in these circumstances, a remand is warranted for initial AOJ review of this evidence. 

Finally, the Board observes that the appellant's attorney has not presented argument regarding the issue of entitlement to service connection for a heart disability, to include atrial fibrillation, although he has submitted argument with respect to other issues.  See 38 U.S.C. § 5107(a) (2012) (noting that it is a claimant's responsibility to support a claim for VA benefits).  In appeals to the Board, claimants must allege specific errors of fact or law, see 38 U.S.C. § 7105(d)(5), and counsel are expected to present arguments in support of an appeal.  See e.g. MODEL RULES OF PROF'L CONDUCT R. 1.1 ("A lawyer shall not bring or defend a proceeding, or assert or controvert an issue therein, unless there is a basis in law and fact for doing so."); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to sympathetic reading below).  As this matter is being remanded, the appellant's attorney is invited to present such argument.

Accordingly, the case is REMANDED for the following action:

1.  After (1) substantial compliance with the directives in the September 2015 Board remand with respect to (a) verification of all of the appellant's periods of active duty, ACDUTRA, and IDT, and (b) association of any outstanding VA treatment records from May 2014 to the present; and (2) undertaking any additional administrative or development actions deemed necessary, readjudicate the claim of service connection for a heart disability, to include atrial fibrillation, considering all the evidence of record.

2.  If the benefit sought is not granted in full, furnish the appellant and his attorney a Supplemental Statement of the Case and the opportunity to respond.  This matter should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


